On Rehearing.
It is contended for the State that the charge submits to the jury an issue of law by the concluding words "in violation of the law", and for that reason was properly refused. In this we disagree. If the bottle contained intoxicating liquor and the defendant sold it, then, under the evidence, such was a violation of the law, and he would be guilty. This is the stipulation of the charge. The concluding phrase — in violation of the law — is mere surplusage. We think the charge a correct statement of the law as applied to the facts, and that its refusal was prejudicial error when considered in connection with the general oral charge of the court.
Rehearing denied.